Order, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about July 16, 2012, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed an act that, if committed by an adult, would constitute the crime of criminal mischief in the fourth degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court properly denied that portion of appellant’s suppression motion that sought a hearing under Dunaway v New York (442 US 200 [1979]) concerning the legality of appellant’s arrest, which led to an identification. The allegations in appellant’s moving papers, when considered in the context of the information provided to appellant concerning the basis for his arrest, were insufficient to create a factual dispute requiring a hearing (see People v Mendoza, 82 NY2d 415 [1993]). By way of the petition and other documents, appellant was clearly placed on notice that the reason for his arrest was an alleged criminal mischief incident that had occurred before the arrest. Appellant did not specifically deny those allegations or assert any other basis for suppression (see People v Jones, 95 NY2d 721, 728-729 [2001]).
The record supports the court’s finding that, notwithstanding *623a suggestive identification procedure, the complainant had an independent source for her in-court identification of appellant (see People v Williams, 222 AD2d 149, 153-154 [1st Dept 1996], lv denied 88 NY2d 1072 [1996]). The complainant had multiple opportunities to observe appellant, before, during and after his act of criminal mischief.
The court’s fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning identification and credibility.
Concur — Moskowitz, J.E, Richter, Manzanet-Daniels, Clark and Kapnick, JJ.